929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Erick Uzzelites HOLMAN, Defendant-Appellant.
No. 91-1284.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

E.D.Mich., 90-50044, Newblatt, J.


1
E.D.Mich.


2
APPEAL DISMISSED.


3
Before RYAN and SUHRHEINRICH, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

4
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Erick Uzzelites Holman moves for a transcript at government expense, for bail, and for a stay of the district court's judgment.


5
In this appeal taken pro se, Holman appeals the denial of a motion to suppress evidence in Holman's cocaine distribution criminal case, in which Holman is represented by counsel.  Generally, an order denying a pretrial motion to suppress evidence is not appealable.  Di Bella v. United States, 369 U.S. 121, 131-32 (1962).  Here, no circumstances exist which would support an immediate appeal of the order in question, and this court lacks jurisdiction over the appeal.


6
Accordingly, defendant's motions for a transcript at government expense, for bail, and for a stay of the district court's judgment are denied.  The appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation